Citation Nr: 1648378	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  14-15 545A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

Entitlement to a higher initial rating for right shoulder strain, status-post labrum repair, currently rated as 10 percent disabling for painful motion; and is separately rated at 30 percent disabling for recurrent dislocation of the scapulohumeral joint with frequent episodes and guarding of all arm movements.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel



INTRODUCTION

The Veteran served on active duty from February 2008 to February 2012.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in May 2012; a statement of the case was issued in April 2014; and a substantive appeal was received in May 2014.   

In the May 2012 rating decision that is the subject of this appeal, the RO granted service connection for a right shoulder strain, status-post labrum repair; and it granted a 10 percent rating based on painful motion, effective from February 11, 2012 (the date following the Veteran's discharge from service).  In his May 2012 notice of disagreement, the Veteran argued that he suffered from recurrent right shoulder dislocations and that he underwent numerous surgeries.  In April 2016, the RO granted a separate rating of 30 percent under Diagnostic Code 5202 for recurrent dislocation of the scapulohumeral joint with frequent episodes and guarding of all arm movements.  This 30 percent rating was effective March 21, 2016 (the date of a VA examination).  At the Veteran's May 2016 Board hearing, he argued that he has had these recurrent dislocations since service, and that the effective date of the rating should be earlier.  The Board finds that the issue of an earlier effective date for the separate rating is subsumed by the general issue of entitlement to a higher rating for a shoulder disability.  Consequently, the Board finds that it has jurisdiction over both of the Veteran's shoulder ratings by virtue of the initial May 2012 notice of disagreement. 

The Veteran presented testimony at a Board hearing in May 2016.  A transcript of the hearing is associated with the Veteran's claims folder.  

The Board sent the Veteran a letter dated November 1, 2016.  This letter indicated that that in a June 2016 correspondence stated that all permission over your was given to the American Legion and that you ended any and all agreements with attorny Jan Dils.  The letter indicated that you need to complete a VA Form 21-22 within 30 days for American Legion or another representative of your choice.  Finally, the letter stated that if the Board does not receive a response within 
30 days, it will assume you wished to represent yourself.  As the Board did not receive a response within the stated 30 days, no representative is listed in this appeal.

The Veteran, at his May 2016 Board hearing, stated that he had to quit his job due to the demands (VBMS, 5/20/16, p. 6).  The Court of Appeals for Veterans Claims held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.  However, the Veteran subsequently testified that he got a different job.  Given that the Veteran is currently employed, the Board does not find that the issue of entitlement to a TDIU has been raised by the record.  See Comer v. Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009) (stating that VA must consider whether a TDIU is warranted whenever a pro se claimant seeks a higher disability rating and submits "cogent evidence of unemployability," regardless of whether the claimant specifically requests a TDIU).  Consequently, the Board has no jurisdiction to adjudicate this matter as there is not cogent evidence of unemployability.  


FINDINGS OF FACT

1.  Prior to May 21, 2016, the Veteran's right shoulder strain, status-post labrum repair was not manifested by limitation of the (major) arm to shoulder level; or nonunion of the clavicle or scapula (major arm) with loose movement, or dislocation of the clavicle or scapula (major arm).

2.  Effective February 11, 2012, the Veteran's right shoulder strain, status-post labrum repair was also manifested by recurrent dislocation of the humerus (major arm) at the scapulohumeral joint with frequent episodes and guarding of all arm movements.

3.  Effective May 21, 2016, the Veteran's right shoulder strain, status-post labrum repair is manifested by limitation of the (major) arm at shoulder level. 

4.  Effective May 21, 2016, the Veteran's right shoulder strain, status-post labrum repair is not manifested by fibrous union of the humerus, nonunion of the major humerus (false flail joint), or loss of head of the major humerus (flail shoulder).  


CONCLUSIONS OF LAW

1.  Prior to March 21, 2016, the criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected right shoulder strain, status-post labrum repair have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Codes 5201, 5203 (2016).

2.  Effective February 11, 2012, the criteria for entitlement to a separate disability evaluation of 30 percent, but no higher, for the Veteran's service-connected right shoulder strain, status-post labrum repair have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Code 5202 (2016).

3.  Effective May 21, 2016, the criteria for entitlement to a disability evaluation of 20 percent, but no higher, for the Veteran's service-connected right shoulder strain, status-post labrum repair have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Codes 5201, 5203.

4.  The criteria for entitlement to a disability evaluation in excess of 30 percent for the Veteran's service-connected right shoulder strain, status-post labrum repair have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Code 5202.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants for VA benefits.  When a claim has been granted and there is disagreement as to "downstream" questions, such as effective dates, the claim has been substantiated and there is no need to provide additional VCAA notice and the Court will not presume that a notice error is prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case as the Veteran has not alleged such prejudice.   

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2016).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations in December 2011, December 2015, and March 2016, which are fully adequate.  The examiners reviewed the claims file in conjunction with the examination and addressed the relevant rating criteria.  The duties to notify and to assist have been met.  

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 
12 Vet.App. 119 (1999).

The Veteran's right shoulder disabilities are rated under Diagnostic Codes 5201-5203.  The Board notes that the Veteran is right hand dominant (VBMS, 12/30/15, p. 3).  

Normal range of motion in the shoulder is from 0 to 180 degrees of flexion, 0 to 
180 degrees of abduction, and 0 to 90 degrees of external and internal rotation. Flexion or abduction limited to 90 degrees equates to shoulder level. 38 C.F.R. § 4.71, Plate I.

Pursuant to Diagnostic Code 5201, a 20 percent rating is warranted for limitation of the (major) arm to shoulder level.  A 30 percent rating is warranted for limitation of the (major) arm to midway between the side and shoulder.  A 40 percent rating is warranted for limitation of the (major) arm to 25 degrees from the side.

Pursuant to Diagnostic Code 5202, a 20 percent rating is warranted for malunion of the humerus (major arm) with moderate deformity.  A 20 percent rating is also warranted for recurrent dislocation of the humerus (major arm) at the scapulohumeral joint with infrequent episodes, and guarding movement only at shoulder level.  A 30 percent rating is warranted for malunion of the humerus (major arm) with marked deformity.  A 30 percent rating is also warranted for   recurrent dislocation of the humerus (major arm) at the scapulohumeral joint with frequent episodes and guarding of all arm movements.  A 50 percent rating is warranted for fibrous union of the major humerus.  A 60 percent rating is warranted for nonunion of the major humerus (false flail joint).  An 80 percent rating is warranted for loss of head of the major humerus (flail shoulder).  

Pursuant to Diagnostic Code 5203, a 10 percent rating is warranted for malunion of the clavicle or scapula (major arm), or nonunion without loose movement.  A 20 percent rating is warranted for nonunion of the clavicle or scapula (major arm) with loose movement, or dislocation of the clavicle or scapula (major arm).  

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

The Veteran underwent a VA examination in November 2011.  The Veteran reported that he was diagnosed with a Bankart repair/labral repair.  He stated that the disability existed for 4 years.  He stated that since then, he has dislocated the shoulder nine times.  He reported weakness, stiffness, giving way, locking, tenderness, pain, and dislocations.  He denied experiencing swelling, heat, redness, lack of endurance, fatigability, deformity, drainage, effusion, and subluxation.  He reported experiencing flare-ups as often as three times per day.  He stated that each flare-up can last for two hours.  He reported that the severity of the pain was a 5/10.  Flare-ups were precipitated by physical activity, stress, and sleeping in the wrong position.  Pain was alleviated by ice.  The Veteran stated that during flare-ups, he experienced limitation of motion.  He denied any episodes of incapacitation.  

Upon examination, there was tenderness in the Veteran's right shoulder.  There were no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, and drainage.  There was no subluxation.  Range of motion of the right shoulder was within normal limits.  He achieved flexion to 160 degrees, abduction to 165 degrees, external rotation to 50 degrees, and internal rotation to 90 degrees.  There was pain at the extremes; but no additional limitation of motion following repetitive use.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination.  Neurological examination of the upper extremities revealed that the Veteran's motor function was within normal limits.  X-rays of the Veteran's right shoulder were negative.  The examiner diagnosed the Veteran with a right shoulder strain.  It was manifested by pain on motion and limitation of motion (Virtual VA, 12/9/11, C&P Exam, Internal Medicine #1).  

In his May 2012 notice of disagreement, the Veteran took issue with the characterization of his disability as a right shoulder strain.  He stated that it sounds to him like a pulled muscle.  He stated that he had many dislocations while he was in the service.  He stated that he would just "pop" it back in and take Motrin.  He stated that he underwent surgery in August 2010; and that it took six months to recover from the surgery.  He stated that after six months of physical therapy, his therapist did not see the level of improvement that he should have been seeing.  The Veteran stated that his range of motion was worse than prior to the surgery.  He stated that after four more months of physical therapy, he set up an appointment with another surgeon, who told him that the anchor was placed too high and that he would need further surgery, which was performed in August 2011.  The Veteran stated that after six more months of physical therapy, his shoulder still did not "feel right" but he had regained his strength.  Prior to discharge, he explained that his shoulder still did not feel right, and that he still experienced pain and limitation of motion.  He stated that to this day, he does not have full range of motion and that he ices it every night.  He stated that he has trouble sleeping sometimes because he rolls onto the shoulder.  

The outpatient treatment records reflect that the Veteran reported that he believed that he had re-injured his right shoulder in May 2013.  He reported a great deal of pain (Virtual VA, 10/20/14, p. 58).  In May 2013, he stated that even with increases in medications, he was still in pain (Virtual VA, 10/20/14, p. 48).  In April 2014, he was noted to have very limited rotation, flexion/extension, abduction, outward, and inward rotation (Virtual VA, 10/20/14, p. 36).      

A June 2014 VA outpatient treatment report reflects that the Veteran reported chronic right shoulder pain of 5-6/10 severity that was not responsive to tramadol.  He reported that he had no recurrent dislocations since the first surgery; but he felt it was unstable.  Upon examination, the Veteran was tender to palpation over the anterior shoulder.  He achieved 100 degrees of forward flexion and 90 degrees of abduction.  He was assessed with an extensive right shoulder history and likely recurrent SLAP tear and perceived instability (Virtual VA, 10/20/14, p. 25).  

The Veteran underwent a VA examination in December 2015.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that he first dislocated his shoulder in July 2008 and that he dislocated his shoulder eight more times in the following year.  He reported that he underwent an arthroscopic surgery with labral repair in August 2009.  He reported that he had a second surgery a few months later that "loosened things."  He reported decreased range of motion; but no recurrent dislocations.  He stated that he has had no dislocations since his second surgery; but that he continued to have pain and stiffness.  He reported increased shoulder pain with range of motion and movement above his head.  

Upon examination, the Veteran achieved flexion from 0 to 100 degrees; abduction from 0 to 80 degrees; external rotation from 0 to 20 degrees; and internal rotation from 0 to 30 degrees.  The examiner noted that pain decreased the Veteran range of motion.  There was objective evidence of tenderness with palpation at right shoulder acromion process.  The Veteran was unable to perform repetitive use testing due to recent shoulder surgery and sling in place.  Consequently, the examiner was unable to opine whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time.  However, the examiner was able to opine that pain, weakness, fatigability or incoordination did not significantly limit functional ability during flare-ups.  The Veteran had 4/5 muscle strength (active movement against some resistance).  There was no muscle atrophy.  A rotator cuff disability was not suspected.  There was a history of mechanical symptoms and a history of recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint with frequent episodes and guarding of movement only at shoulder level.  There was no clavicle, scapula, acromioclavicular (AC) joint or sternoclavicular joint condition suspected.  There was no malunion of the humerus with moderate or marked deformity.  X-rays did not reveal degenerative or traumatic arthritis.  Regarding functional impact, the examiner found that there were restrictions on jobs involving significant physical labor.  The examiner noted no restrictions to moderate physical work or sedentary employment.  The examiner diagnosed the Veteran with multiple dislocations, a labrum tear, and biceps tendonitis.  

The Veteran underwent another VA examination in March 2016.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that he still experiences right shoulder pain; but he denied flare-ups.  He stated that repetitive use causes more pain and stiffness.  

Upon examination, the Veteran achieved flexion from 0 to 100 degrees; abduction from 0 to 100 degrees; external rotation from 0 to 75 degrees; and internal rotation from 0 to 75.  The examiner noted that the pain noted on the exam caused functional loss.  The examiner also noted that there was evidence of pain with weight bearing; and there was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  There was no evidence of crepitus.  The Veteran was able to perform to repetitive testing with at least three repetitions of motion; and there was no additional functional loss or range of motion.  The examiner was unable to state (without resorting to mere speculation) whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time.  The explanation for this was "not examined."  He was unable to render an opinion because the Veteran was not being examined following repeated use over time.  Right shoulder muscle strength testing was normal (5/5) with both forward flexion and abduction.  There was no reduction in muscle strength and there was no atrophy.  There was no ankylosis.  Hawkins' Impingement Test, Empty-can Test, External Rotation/ Infraspinatus Strength Test, and Lift-off Subscapularis Test were all negative.  Right shoulder instability, dislocation or labral pathology was suspected.  There was a history of mechanical symptoms and frequent episodes of recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint.  Crank apprehension and relocation test was positive.  No clavicle, scapula, acromioclavicular (AC) joint or sternoclavicular joint condition was suspected.  The Veteran did not have loss of head (flail shoulder), nonunion (false flail shoulder), or fibrous union of the humerus.  He had a 1.5 cm. long scar.  It was not painful or unstable; have a total area equal to or greater than 39 square cm (6 square inches); or are located on the head, face or neck.  There was no degenerative or traumatic arthritis.  

Analysis

Prior to March 21, 2016

The Board notes that prior to March 21, 2016, the Veteran is in receipt of a 10 percent rating pursuant to Diagnostic Code 5201.  In order to warrant a rating in excess of 10 percent, the Veteran's disability would have to be manifested by limitation of the (major) arm to shoulder level (Diagnostic Code 5201); or nonunion of the  clavicle or scapula (major arm) with loose movement, or dislocation of the clavicle or scapula (major arm) (Diagnostic Code 5203).  

The Board finds that prior to March 21, 2016, a rating in excess of 10 percent is not warranted under Diagnostic Code 5201 or 5203.  The Board notes that the Veteran underwent VA examinations in November 2011 and December 2015.  In those examinations, the Veteran achieved flexion to 160 degrees and 180 degrees respectively.  These examination reports reflect range of motion well above shoulder level.  The Board recognizes that a June 2014 VA outpatient treatment report reflects that the Veteran achieved 100 degrees of forward flexion.  This measurement still falls short of being limited to shoulder level (90 degrees).  

The November 2011 VA examiner found that the Veteran's joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination.  The December 2015 examiner was unable to render an opinion on the issue without resorting to speculation because the Veteran was unable to perform repetitive use testing due to recent shoulder surgery and sling in place.  However, the examiner was able to opine that pain, weakness, fatigability or incoordination did not significantly limit functional ability during flare-ups.  In regards to DeLuca criteria, the weight of the competent evidence does not show that there is any additional loss of motion of the right arm due to pain or flare-ups of pain, supported by objective findings, or due to excess fatigability, weakness or incoordination, to a degree that supports a rating in excess of 10 percent.

The Board also notes that neither the VA examinations nor the outpatient treatment records reflect nonunion of the clavicle or scapula with loose movement, or dislocation of the clavicle or scapula.  Consequently, the criteria for a higher rating under Diagnostic Codes 5201 and 5203 are not met.

However, the Board finds that a separate 30 percent rating is warranted under Diagnostic Code 5202.  As noted above, a 30 percent rating is warranted for   recurrent dislocation of the humerus (major arm) at the scapulohumeral joint with frequent episodes and guarding of all arm movements.  As noted in the introduction, this separate rating was granted by way of an April 2016 RO rating decision.  However, the RO only granted an effective date of March 21, 2016 (the date of the Veteran's most recent VA examination).  

The Board notes that the Veteran has fairly consistently reported recurrent (and frequent) dislocations.  At his November 2011 VA examination, he reported that he dislocated his shoulder nine times in four years.  In his notice of disagreement, he stated that he had "many" dislocations while he was in service.  The Board recognizes that the Veteran denied recurrent dislocations at his December 2015 VA examination.  However, the March 2016 VA examiner found that the Veteran had a history of mechanical symptoms and frequent episodes of recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint.  The RO apparently used this finding to grant a separate rating of 30 percent.  The Board notes that since the March 2016 VA examiner noted a history of frequent episodes of recurrent dislocation, then it is clear that the recurrent dislocation did not begin in March 2016.  To the contrary, this history was noted in the December 2015 VA examination report.  Additionally, the record reflects that his history of frequent episodes of recurrent dislocation dates all the way back to service.  In giving the benefit of the doubt to the Veteran, the Board finds that the Veteran's separate 
30 percent rating should be granted effective February 11, 2012 (the day following separation from service) for recurrent dislocation under DC 5202.  

In a May 2016 correspondence, it was suggested that he has been having recurrent shoulder dislocations since April 27, 2010.  To the extent that the Veteran is arguing that April 2010 should be the effective date, the Board notes that the Veteran was not discharged from service until February 11, 2012.  

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a grant of direct service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim, or date entitlement arose, whichever is later.  Under 38 C.F.R. § 3.400(b)(2)(ii), the effective date for presumptive service connection will be the date entitlement arose, if a claim is received within one year after separation from active service.  Otherwise, the effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  In any case, the effective date cannot precede the Veteran's discharge from service.  The Veteran's DD 214 reflects that he was discharged on February 10, 2012 and has been granted service connection for the right shoulder, effective February 11, 2012 (the day following discharge).  In light of this, an earlier effective date is not warranted. 

The Board finds that a rating in excess of 30 percent is not warranted under Diagnostic Code 5202 because the record fails to reflect that the Veteran had fibrous union of the humerus, nonunion of the major humerus (false flail joint), or  loss of head of the major humerus (flail shoulder).  The March 2016 VA examiner specifically noted that each of these symptoms was absent.  

Effective March 21, 2016

The Veteran's limitation of arm motion has been rated as 10 percent disabling pursuant to Diagnostic Code 5201.  The Board notes that at the Veteran's March 2016 VA examination, he achieved flexion from 0 to 100 degrees.  He also stated that repetitive use causes more pain and stiffness.  At his May 2016 Board hearing, he testified that he can only move his arm a "little past shoulder level."  Although the rating criteria reflect that a 20 percent rating is warranted for arm motion limited to "shoulder level" (or 90 degrees), the Board recognizes the additional pain and stiffness that results from repetitive use.  Consequently, and in giving the benefit of the doubt to the Veteran, the Board finds that a rating of 20 percent is warranted pursuant to Diagnostic Code 5201, effective March 21, 2016.  

The Board notes that a rating in excess of 20 percent is only warranted when the motion of the arm is limited to midway between the side and shoulder.  Given the findings at the March 2016 VA examination and the testimony of the Veteran himself, the Board finds that the preponderance of the competent medical and lay evidence is against a finding for a rating in excess of 20 percent.  

The Veteran's disability has also been separately rated as 30 percent disabling pursuant to Diagnostic Code 5202.  As noted above, a rating in excess of 30 percent is not warranted under Diagnostic Code 5202 simply because the record fails to reflect that the Veteran had fibrous union of the humerus, nonunion of the major humerus (false flail joint), or loss of head of the major humerus (flail shoulder).  

Extraschedular Ratings

Pursuant to 38 C.F.R. § 3.321(b)(1) (2015), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom sThun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (stating that related factors include marked interference with employment and frequent periods of hospitalization). 

The rating criteria fully contemplate the Veteran's disability as noted above, his right shoulder symptomatology has consisted of pain, limitation of motion, stiffness, and recurrent dislocations.  These symptoms are contemplated in the diagnostic codes presently used to rating the right shoulder disability.  As rating criteria are adequate to evaluate the Veteran's disability, the Board finds that referral for consideration of extraschedular rating is not warranted.  38 C.F.R. § 3.321(b)(1).



(CONTINUED ON THE NEXT PAGE)


ORDER

Prior to March 21, 2016, entitlement to a rating in excess of 10 percent for the Veteran's service-connected right shoulder strain (limited motion), status-post labrum repair, is denied

Effective February 11, 2012, entitlement to a separate rating of 30 percent, but no higher, is granted for the Veteran's service-connected right shoulder strain, status-post labrum repair with recurrent dislocation of the scapulohumeral joint with frequent episodes and guarding of all arm movements, pursuant to Diagnostic Code 5202.

Effective May 21, 2016, entitlement to a rating of 20 percent, but no higher, is granted for the Veteran's service-connected right shoulder strain (limited motion), status-post labrum repair pursuant to Diagnostic Code 5201. 

Entitlement to a rating in excess of 30 percent under Diagnostic Codes 5202 for the Veteran's service-connected right shoulder strain, status-post labrum repair with recurrent dislocation of the scapulohumeral joint with frequent episodes and guarding of all arm movements, is denied



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


